Order entered May 27, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00368-CV
                             No. 05-22-00369-CV
                             No. 05-22-00378-CV

                    IN RE HOWARD HOLLAND, Relator

        Original Proceedings from the 422nd Judicial District Court
                         Kaufman County, Texas
        Trial Court Cause Nos. 31608-422, 31609-422 & 31610-422

                                  ORDER
                Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                         /s/   ERIN A. NOWELL
                                               JUSTICE